Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION This action is in response to the application filed on 06/11/2021.
Claims 1-30 have been canceled.
  
Claim Rejections - 35 USC § 103
      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
         A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24, 26, 29-30 are rejected under AIA  35 U.S.C 103 as being unpatentable over SAUR et al. (US 2019/0230618) in view of NPL-1 3GPP R1-2003668; Title: Evaluation of DL-AoD technique under IIoT Scenario; Source: MediaTek; Date: May 25th -June 5, 2020. 

As of claims 1 and 13, SAUR discloses a method and an apparatus of wireless communication (SAUR Fig.1), the method comprising: 
transmitting, from an initiator of a positioning reference signal (PRS) group to other members of the PRS group an indication of access to a wireless channel for the PRS group (SAUR, [0022], [0033]-[0034] discloses network entity scheduled S-PRS transmissions, base station being the initiator and the PRS group is formed by  a group of T-UEs  and S-UEs); and 
broadcasting a first PRS via each antenna beam of a plurality of antenna beams, wherein an antenna array of the initiator is configured to communicate via the plurality of antenna beams (SAUR para [0036] discloses a broadcast transmission. SAUR, para [0059] a modified or enhanced PRS signal be defined according to an NR standard which use  higher frequency (mmWave) bands,  the S-PRS be based on this modified or enhanced PRS signal .
SAUR does not explicitly disclose that the initiator is equipped with an antenna array and the first PRS is broadcasted via each antenna beam of the plurality of antenna beams. However it is well known in the art that to transmit mmWabe spectrum, beam directionality is needed and thus transmitter have antenna arrays, in addition NPL-1 document disclose in sec: 3 and Fig in top of the page 3 shows that 8 beams are used to transmit a PRS (=first PRS) and each PRS is transmitted in a specific slot (slot 1 to 7). 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting an indication of access to a wireless channel for the PRS group as taught by SAUR with the first PRS is broadcasted via each antenna beam of the plurality of antenna beams as taught by NPL-1 in order for improving accuracy, network efficiency, device efficiency and  reduce latency as taught by NPL-1  (see page 1 , section 1).
As of claims 21 and 26, SAUR discloses a method and an apparatus comprising: receiving, at a responder of a positioning reference signal (PRS) group from an initiator of the PRS group, an indication of access to a wireless channel for the PRS group (SAUR, [0022], [0033]-[0034] discloses network entity scheduled S-PRS transmissions, base station being the initiator and the PRS group is formed by  a group of T-UEs  and S-UEs being a responder to receive a indication);
receiving, from the initiator, a broadcast of a first PRS (SAUR para [0036] discloses a broadcast transmission);
determining whether any other member of the PRS group is scheduled for PRS broadcasts before the responder (SAUR para [0036] discloses a broadcast transmission); and 
broadcasting, via each antenna beam of one or more antenna beams, a second PRS based on a determination that no other member of the PRS group is scheduled for broadcasts before the responder, wherein an antenna array of the responder is configured to communicate via the one or more antenna beams (SAUR, para [0059] a modified or enhanced PRS signal be defined according to an NR standard which use  higher frequency (mmWave) bands,  the S-PRS be based on this modified or enhanced PRS signal .
SAUR does not explicitly disclose that the initiator is equipped with an antenna array and the first PRS is broadcasted via each antenna beam of the plurality of antenna beams. However it is well known in the art that to transmit mmWabe spectrum, beam directionality is needed and thus transmitter have antenna arrays, in addition NPL-1 document disclose in sec: 3 and Fig in top of the page 3 shows that 8 beams are used to transmit a PRS (=first PRS) and each PRS is transmitted in a specific slot (slot 1 to 7). 

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting an indication of access to a wireless channel for the PRS group as taught by SAUR with the first PRS is broadcasted via each antenna beam of the plurality of antenna beams as taught by NPL-1 in order for improving accuracy, network efficiency, device efficiency and  reduce latency as taught by NPL-1  (see page 1 , section 1).

As of claim 2, rejection of clam 1 cited above incorporated herein in addition modified SAUR-NPL-1 discloses wherein broadcasting the first PRS via each antenna beam of the plurality of antenna beams comprises sequentially broadcasting the first PRS via each antenna beam of the plurality of antenna beams (See NPL-1 top Fig of page 3).  

As of claim 3, rejection of claim 1 cited above incorporated herein, in addition modified SAUR-NPL-1 discloses using the same sequence for each broadcast of the first PRS (SAUR, para [0049] S-UE 321 and S-UE 323 use the same S-PRS sequence).
As of claim 4, rejection of claim 1 cited above incorporated herein, in addition modified SAUR-NPL-1 discloses applying a different cyclic shift to each broadcast of the first PRS (SAUR, para [0035][0050] based on the received time-difference of arrival of the PRS signals and the S-PRS signals, location server perform a position estimate for the T-UE wherein PRS and S-PRS  be on different time scales (=cyclic shift) which corresponds to apply different cyclic shift on each broadcast).

As of claim 5, rejection of clam 1 cited above incorporated herein in addition modified SAUR-NPL-1 discloses receiving a broadcast of a second PRS from a wireless communication device allocated a responder role in the PRS group, 
the wireless communication device comprising a vehicle or a component of a vehicle; and transmitting timing information to the wireless communication device after receipt of a corresponding PRS broadcast from each remaining member included in the PRS group (See SAUR, [0030] [Fig.1] [Fig.2] step 216 and 217,  T-UE (=T-UE is a vehicle) receive at least one S-PRS, compute Observed Time Difference of Arrivals (OTDOA)  measurements (=timing information)). 

As of claims 6 and 17, rejection of clams 5  and 15 cited above incorporated herein in addition modified SAUR-NPL-1 discloses the timing information comprises transmission times for each broadcast of the first PRS, first antenna beam information indicating the antenna beams corresponding to each broadcast of the first PRS, a receipt time of the broadcast of the second PRS, and second antenna beam information indicating an antenna beam corresponding to receipt of the broadcast of the second PRS (NPL-1 UE fixes ifs Rx beam to measure PRS occasions , and then estimate the PRS-RSRP for each PRS beam. It is obvious to get timing information transmission and receipt times for each broadcast of the PRS).

As of claim 7, rejection of clam 5 cited above incorporated herein in addition modified SAUR-NPL-1 discloses receiving position data from the wireless communication device, the position data being based, at least in part, on the timing information (SAUR, para [0044][0045] discloses T-UE  receive at least one PRS, used to compute OTDOA measurements (position data), from BS and Location Server estimate the position of T-UE 201 based on received OTDOA measurements). 

As of claim 8, rejection of clam 7 cited above incorporated herein in addition modified SAUR-NPL-1 discloses determining a measured clock error noise standard deviation at the initiator, a clock drift standard deviation at the initiator, or both; and 
transmitting the measured clock error noise standard deviation, the clock drift standard deviation, or both, to the wireless communication device prior to receipt of the position data (SAUR, para [0024] [0042] positioning error increases significantly as the UE moves away from the center and standard deviation (SD) of the time of arrival measurement).

As of claim 9, rejection of clam 7 cited above incorporated herein in addition modified SAUR-NPL-1 discloses determining an innovation measurement associated with PRS measurements at the initiator; and transmitting the innovation measurement to the wireless communication device prior to receipt of the position data (see SAUR, [Fig.2] 218 and 219).

As of claim 10, rejection of clam 1 cited above incorporated herein in addition modified SAUR-NPL-1 discloses transmitting, to the other members of the PRS group, a PRS broadcast sequence associated with the PRS group, the PRS broadcast sequence indicating a sequence in which members of the PRS group are designated to broadcast corresponding PRS signals (SOUR, [Fig.2] step 212 and 213 and [0040]-[0041]).

As of claims 11, rejection of clam 1 cited above incorporated herein in addition modified SAUR-NPL-1 discloses receiving, from a member of the PRS group, a number of antenna beams used by the member of the PRS group; and transmitting, to the other members of the PRS group, an indication of a channel occupancy time (CoT) for the PRS group on the wireless channel, the CoT based on a total number of antenna beams used by all members of the PRS group (NPL-1, Channel occupancy times are know from the 3GPP standard).  

As of claim 12, rejection of clam 1 cited above incorporated herein in addition modified SAUR-NPL-1 discloses an initiator role in the PRS group is assigned to a particular member of the PRS group based on: the particular member being a roadside unit (RSU) located at a particular location; 102511822.1 NRF NO. QLXX.P1502US20501066/72the particular member having a fixed position or perfect knowledge of a position; the particular member having a largest coverage area within the PRS group; a determined position of the particular member having a highest accuracy within the PRS group; or an estimated position of the particular member having a highest accuracy within the PRS group (SAUR see Fig. 1 BS and S-UE (=a particular member being a roadside unit, here SOUR reference applied for first alternative).  

As of claim 14, rejection of clam 13 cited above incorporated herein in addition modified SAUR-NPL-1 discloses each antenna beam of the plurality of antenna beams is associated with an at least partially different direction (See NPL-1 top figure on page 3).  

As of claim 15, rejection of clam 13 cited above incorporated herein in addition modified SAUR-NPL-1 discloses the at least one processor is further configured to: receive a broadcast of a second PRS from a wireless communication device allocated a responder role in the PRS group; receive timing information from the wireless communication device after receipt of a corresponding PRS broadcast from each remaining member of the PRS group; determine position data indicating an estimated position of the wireless communication device based on the timing information, a transmission time for the broadcast of the first PRS via an antenna beam indicated by 102511822.1 NRF NO. QLXX.P1502US20501067/72 the timing information, and a receipt time of the broadcast of the second PRS; and transmit the position data to the wireless communication device (See SOUR, [0030] [Fig.1] [Fig.2] step 216 and 217, T-UE receive at least one S-PRS, compute Observed Time Difference of Arrivals (OTDOA)  measurements (=timing information)). 

As of claim 16, rejection of clam 15 cited above incorporated herein in addition modified SAUR-NPL-1 discloses the at least one processor is further configured to: determine clock information for the wireless communication device based on a clock signal of the initiator and the timing information; and transmit the clock information to the wireless communication device (SAUR, [0042] S-UEs each measure the timing of their S-PRS transmissions, and receive timing of S-PRSs transmitted from nearby S-UEs).

As of claim 18, rejection of clam 15 cited above incorporated herein in addition modified SAUR-NPL-1 discloses the at least one processor is further configured to receive speed information from the wireless communication device, and wherein the position data is further based on the speed information (SAUR, para [0030][Fig.1] the status of the T-UE be determined by a GNSS receiver or car sensors, such as a speedometer(= receive speed information) when the T-UE is a vehicle).

As of claim 19, rejection of clam 15 cited above incorporated herein in addition modified SAUR-NPL-1 discloses the at least one processor is further configured to receive, from the wireless communication device, a measured clock error noise standard deviation at the wireless communication device, a clock drift standard deviation at the wireless communication device, or both, and wherein the position data is further based on the measured clock error noise standard deviation, the clock drift standard deviation, or both (SAUR, para [0024] [0042] positioning error increases significantly as the UE moves away from the center and standard deviation (SD) of the time of arrival measurement).

As of claim 20, rejection of clam 15 cited above incorporated herein in addition modified SAUR-NPL-1 discloses the at least one processor is further configured to receive, from the wireless communication device, an innovation measurement associated with PRS measurements at the wireless communication device, and wherein the position data is further based on the innovation measurement (see SAUR, [Fig.2] 218 and 219).

As of claim 22, rejection of clam 21 cited above incorporated herein in addition modified SAUR-NPL-1 discloses broadcasting the second PRS via each antenna beam of the one or more antenna beams comprises sequentially broadcasting the second PRS via each antenna beam of the one or more antenna beams, and wherein broadcasting the second PRS comprises communicating in the millimeter-wave (mmWave) band (See NPL-1 top Fig of page 3).  

As of claim 23, rejection of clam 21 cited above incorporated herein in addition modified SAUR-NPL-1 discloses using the same sequence for each broadcast of the second PRS; or applying a different cyclic shift to each broadcast of the second PRS (SAUR, para [0049] S-UE 321 and S-UE 323 may the same S-PRS sequence).

As of claim 24, rejection of clam 21 cited above incorporated herein in addition modified SAUR-NPL-1 discloses receiving, from the initiator, a PRS broadcast sequence associated with the PRS group and a number of antenna beams corresponding to each member of the PRS group, the PRS broadcast sequence indicating a sequence in which members of the PRS group are designated to broadcast corresponding PRS signals (SAUR, [Fig.2] step 212 and 213 and [0040]-[0041]).


As of claim 29, rejection of clam 28 cited above incorporated herein in addition modified SAUR-NPL-1 discloses the at least one processor is further configured to: determine speed information associated with the responder, a measured clock error noise standard deviation at the responder, a clock drift standard deviation at the responder, an innovation measurement associated with PRS measurements at the responder, or a combination thereof; and initiate transmission of the speed information, the measured clock error noise standard deviation, the clock drift standard deviation, the innovation measurement, or a combination thereof, to the initiator prior to receipt of position data from the initiator (SAUR, para [0030] [Fig.1] the status of the T-UE be determined by a GNSS receiver or car sensors, such as a speedometer (= receive speed information) when the T-UE is a vehicle).
  
As of claim 30, rejection of clam 26 cited above incorporated herein in addition modified SAUR-NPL-1 discloses the at least one processor is further configured to: initiate transmission, to the initiator, of a number of antenna beams included in the one or more antenna beams; and 102511822.1 NRF NO. QLXX.P1502US20501071/72 receive, from the initiator, an indication of a channel occupancy time (CoT) for the PRS group on the wireless channel, the CoT based on a total number of antenna beams used by all members of the PRS group (NPL-1, Channel occupancy times are know from the 3GPP standard).  
 
Allowable Subject Matter
Claims 25, 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471